OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on January 19, 1993. Respondent was convicted upon his plea of guilty in Ontario County Court of a violation of Penal Law *255§ 260.10 (1), a class A misdemeanor, and a violation of Penal Law § 130.55, a class B misdemeanor.
The Grievance Committee filed a petition charging respondent with acts of professional misconduct based upon the conduct underlying the criminal conviction. Respondent filed an answer admitting the allegations in the petition and raising matters in mitigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility: DR 1-102 (A) (3), (4) and (8) (22 NYCRR 1200.3 [a] [3], [4], [8]).
In mitigation, we note that respondent has expressed extreme remorse for his conduct. Additionally, we have considered respondent’s previously unblemished record and excellent reputation in the community. Accordingly, we conclude that respondent should be censured.
Green, J. P., Hayes, Pigott, Jr., Callahan and Balio, JJ., concur.
Order of censure entered.